DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 08/26/2021 
Application claims a FP date of 03/27/2020
Claims 1-12 have been elected and claims 13-25 have been withdrawn from consideration
Claims 6 and 12 have been cancelled
Claims 1-5, 7-11 are pending

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. 
With regards to the changed title, Examiner believes that the title is still not descriptive of the invention.  Therefore this objection has not been withdrawn
With regards to 35 U.S.C §112 rejection, since the claims in question have been cancelled, this rejection has been withdrawn.
Applicant’s arguments with regards to amended independent claim 1 has been fully considered.  Since the amendment recites “wherein the adhesive sublayers are stacked continuously, the adhesive sublayers have a same material”, the “sublayers” cannot be 
With regards to Applicant’s arguments presented for claims 4-5, Nakamura’s disclosure teaches the curing process of the glue and the thickness of the adhesive layer.  However, Examiner continues to believe that the optimum or workable ranges of the ratio of height to width involves only routine skill in the art and is therefore not novel.  The process of curing as argued in page 14 of the Remarks document is not recited in the instant claim under question.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Publication Number 2019/0013344 A1) in view of Nakamura (U.S. Patent Publication Number 2009/0256260 A1).

Regarding Claim 1, Lee discloses an image-capturing assembly (Fig 1 and 2 disclose an image sensing assembly S), comprising: 
an image-capturing element (Fig 1 – image sensing chip 2) having an active area (Fig 1 – image sensing area 201) and a non-active area (Fig 1 – non image sensing area 202), wherein the non-active area surrounds the active area (¶0027 – “non-image sensing area 202 surrounding the image sensing area 201”); 
an adhesive layer comprising a plurality of adhesive sublayers (Fig 1 & 2– spacers 30 which has first and second adhesive layer 301 and 302), 
wherein the adhesive sublayers is on the non-active area of the image-capturing element (¶0030 and in Fig 2 Lee discloses that the spacer with the adhesive layer 301 and 302 are stacked and are I the non-image sensing area of the chip); and 
an optical sheet on the adhesive layer (Fig 2 – filter element 4; ¶0029 – the filter element 4 may be a coated glass or a non-coated glass).
Lee in all its embodiment fails to clearly disclose wherein the adhesive sublayers are stacked continuously , the adhesive sublayers have a same material.
Instead in a similar endeavor, Nakamura discloses wherein the adhesive sublayers are stacked continuously , the adhesive sublayers have a same material (In Figs 18-19 Nakamura discloses that the adhesive layer 30 is formed on the non-image sensing area.  Further in Fig 4 and in ¶0159 - ¶0160 Nakamura teaches the curing thickness of the adhesive coating and how it made of a single material). 
Lee and Nakamura are combinable because both are related to imaging devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spacer and cure the adhesive layers as taught by Nakamura in the imaging module disclosed by Lee. 
The suggestion/motivation for doing so would have been to eliminate the existence of moisture and to produce a solid-state image pickup device that suppresses the performance degradation due to the entry of moisture as disclosed by Nakamura in ¶0182.
Therefore, it would have been obvious to combine Lee and Nakamura to obtain the invention as specified in claim 1.

Regarding Claim 2, Lee in view of  Nakamura discloses wherein a number of the adhesive sublayers is at least three (Lee: In ¶0006 Lee discloses that the image capturing module further includes a filling paste surroundingly disposed between the image sensing chip and the filter element and connected to the prefabricated spacers.  This along with the first and second adhesive layer as up to “at least three” layers).

Regarding Claim 3, Lee in view of Nakamura discloses wherein an interface is between adjacent two adhesive sublayers of the adhesive sublayers (Lee: Fig 2 – spacer 30 is the interface between the two adhesive sublayers 301 and 302).

Regarding Claim 4, Lee in view of Nakamura discloses the height and width of the adhesive layer and all the other elements of the independent claim 1 (Nakamura: in ¶0132 Nakamura discloses that the thickness of the adhesive film 30 is larger than the thickness of the microlens array and could therefore interpret that the H/W ratio is not less than 0.5), except for wherein a height-to-width ratio (H/W) of the adhesive layer is not less than 0.5 and not greater than 3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a height-to-width ratio (H/W) of the adhesive layer is not less than 0.5 and not greater than 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 5, Lee in view of Nakamura discloses the height and width of the adhesive layer and all the other elements of the independent claim 1, except for wherein a height of the adhesive layer is in a range between 50 micrometers and 200 micrometers, and a width of the adhesive layer is in a range between 70 micrometers and 200 micrometers. .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have height of the adhesive layer is in a range between 50 micrometers and 200 micrometers, and a width of the adhesive layer is in a range between 70 micrometers and 200 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 7, Lee in view of Nakamura in the fourth embodiment discloses wherein the adhesive layer is a continuous annular section, and a closed space is formed between the image-capturing element, the adhesive layer, and the optical sheet (Lee: In ¶0039 Lee teaches the use of a filling paste 6 that is surroundingly disposed between the image sensing chip 2 and the filter element 4 and connected to the spacers 30 to form an enclosed space R between the image sensing chip 2 and the filter element 4 so as to protect the image sensing area 201). 

Regarding Claim 8, Lee in view of  Nakamura discloses wherein the adhesive layer comprises a plurality of adhesive sections, the adhesive sections surround the active area (Lee: Fig 1 and 6 clearly discloses this as we can see 4 sections of the spacer 30).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Publication Number 2019/0013344 A1) in view of Nakamura (U.S. Patent Publication Number 2009/0256260 A1) as applied to claim 1 above and further in view of Hsu et al. (U.S. Patent Number 9,225,887 B1).

Regarding Claim 9, Lee in view of Nakamura discloses further comprising: a circuit board (Lee: In Fig 3 and in ¶0034 Lee discloses the circuit substrate 1 which may be a PCB), below the image-capturing element (Lee: In Fig 4 – which is the second embodiment of the present disclosure, the PCB is below the image capturing element); a supporting member at an outer side of the image-capturing element and on the circuit board (Lee: Fig 1 , 3 – spacers 30); and a focusing element above the supporting member (Lee: Fig 1, 3 – holder structure 51 and lens holder 52), 
The different embodiments of Lee are combinable because they are variations of the same invention and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the image sensing chip above the PCB as taught in the second embodiment of Lee in the imaging module disclosed in the first embodiment. 
The suggestion/motivation for doing so would have been not limit the scope of the invention as disclosed by Lee in the ¶0036.
Lee in all its embodiment in view of Nakamura fails to clearly disclose wherein the focusing element comprises an actuating element and a lens, and the lens is in the actuating element.
Instead in a similar endeavor, Hsu discloses wherein the focusing element comprises an actuating element (Lee: Fig 1- actuator structure 3) and a lens, and the lens is in the actuating element (Lee: Col 3, lines 53-60 and Col 4, lines 1-15). 
Lee, Nakamura and Hsu are combinable because all are related to imaging devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an actuator to move the lens as taught by Hsu in the imaging module disclosed by Lee in view of Nakamura. 
The suggestion/motivation for doing so would have been “provide an auto-focus mode” as disclosed by Hsu in the Col 1, lines 20-30.
Therefore, it would have been obvious to combine Lee, Nakamura and Hsu to obtain the invention as specified in claim 9.

Regarding Claim 10, Lee in view of Nakamura and Hsu discloses all the elements of claims 1 and 9 that it depends on and the lens structure being above the image capturing element, except for wherein a distance between a lower edge of the lens and an upper surface of the image-capturing element is in a range between 0.4 millimeters and 0.7 millimeters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between a lower edge of the lens and an upper surface of the image-capturing element is in a range between 0.4 millimeters and 0.7 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 11, Lee in view of Hsu discloses wherein the supporting member comprises a plurality of supporting sublayers stacked sequentially (Lee: Fig 2 and ¶0030).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698